DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Claim Objections
Claims 5 is objected to because of the following informalities:  Claim 5 recites, “…wherein further comprising controlling the ratio between acetonitrile and hydrogen cyanide in the product gas is controlled by controlling…” which should be corrected to read, “… further comprising controlling the ratio between acetonitrile and hydrogen cyanide in the product gas by controlling…” to improve the readability of the claim.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “A process for producing a product gas comprising acetonitrile and/or hydrogen cyanide from a feed stream comprising ammonia and methanol over a solid catalyst…” and then goes on to described the catalyst followed by a pressure and a temperature limitation of the process. It’s unclear, however, if any active process steps are required. Claims 2-3, 5, and 13-15 are rejected because they depend on claim 1 and do not remedy the issue.
	Claim 1 recites, “…wherein the pressure”, but no pressure has previously been mentioned making the term lack antecedent basis. Further, the pressure limitation requires “ambient pressure” which is indefinite because “ambient” simply means “surrounding” and thus one of ordinary skill in the art would not be apprised of the metes and bounds of the term. Claims 2-3, 5, and 13-15 are rejected because they depend on claim 1 and do not remedy the issue.
Claim 1 recites the limitation "the temperature" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3, 5, and 13-15 are rejected because they depend on claim 1 and do not remedy the issue.

Allowable Subject Matter
Claims 1-3, 5, and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendment to require an alloy that “consists of” the first metal and the second metal or a ternary carbide comprising the first metal and the second metal differentiates over the closest prior art, Shiraishi et al., US 3,911,089, because Shiraishi only teaches catalysts with at least four metals. See claim 1 of Shiraishi. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736